ON MOTION FOR RE-HEARING.
A motion for re-hearing has been filed, urging, amongst other things, that this court has no jurisdiction of this appeal, because the amount involved does not exceed $7,500, and, therefore, appellate jurisdiction is vested in the Kansas City Court of Appeals. As our original opinion shows,Appellate      the judgment upon the trial of plaintiff's claimJurisdiction.  for the widow's absolute property under the statute was also, by agreement of the parties, to determine her status as widow in the other claim she filed under the statute for one-half of the personal property of the deceased, upon final distribution. Consequently, the trial below, which required no special form of pleading, having originated in the probate court, was for all purposes, as between the plaintiff and the administrator, who held the title of the personal property of the estate, to determine plaintiff's status as widow, or not the widow, of Karshner under both claims filed by the plaintiff. The judgment of the lower court was rendered in pursuance of such agreement. Such judgment was not that plaintiff recover a certain sum as her absolute property as widow, under the claim filed for such absolute property, but that plaintiff "was at the death of the deceased, his wife, and entitled to receive such share or portion of his estate as is made and provided by the statutes of Missouri." It was the widow's right in the Karshner estate under both claims filed by the plaintiff and under all statutes of Missouri, which was submitted to and adjudged by the lower court, and from which judgment the appeal to this court was taken. It is the value of such right, therefore, which determines our jurisdiction. The record shows, that both parties admitted below, that the personal property of the Karshner estate exceeding $20,000 in value. The probate records introduced, showed the personal property to be worth over $30,000 in value. There is nothing showing any *Page 269 
indebtedness, except a judgment for $30 per month in favor of Josie I. Karshner, for support of Karshner's minor son, Kenneth. Mrs. Josie I. Karshner died since this case was brought to this court. Therefore, the amount involved in this controversy is one-half of the value of the personal estate, besides the widow's absolute property. It is plain, that this amount exceeds $7,500, and that this court has jurisdiction of the appeal.
We have also carefully considered the other grounds presented in the motion for re-hearing and the brief in support thereof, but find nothing therein calling for any modification of our original opinion.
Respondent's motion for re-hearing is accordingly overruled. All concur, except Woodson, J., absent.